 

Exhibit 10.3

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

MFA FINANCIAL, INC.,

 

OMAHA EQUITY AGGREGATOR, L.P.,

 

ATHENE USA CORPORATION,

 

Athene Annuity & Life Assurance Company

 

and

 

Athene Annuity and Life Company

 

Dated as of June 26, 2020

 



 

 

 

TABLE OF CONTENTS

 

  PAGE ARTICLE I     Resale Shelf Registration     Section 1.1        Resale
Shelf Registration Statement 1 Section 1.2        Effectiveness Period 2 Section
1.3        Subsequent Shelf Registration Statement 2 Section
1.4        Supplements and Amendments 2 Section 1.5        Subsequent Holder
Notice 2 Section 1.6        Shelf Take-Downs 3 Section 1.7        Piggyback
Registration 4 ARTICLE II   Demand Registration Rights   Section
2.1        Right to Demand Registrations 5 Section 2.2        Number of Demand
Registrations 6 Section 2.3        Underwritten Offerings Pursuant to Demand
Registrations 6 Section 2.4        Withdrawal 6 ARTICLE III   Additional
Provisions Regarding Registration Rights   Section 3.1        Registration
Procedures 7 Section 3.2        Suspension 10 Section 3.3        Expenses of
Registration 11 Section 3.4        Cooperation by Holders 11 Section
3.5        Rule 144 Reporting 11 Section 3.6        Holdback Agreement 11
Article IV   Indemnification   Section 4.1        Indemnification by Company 12
Section 4.2        Indemnification by Holders 13 Section 4.3        Notification
13 Section 4.4        Contribution 14

 



 

 

 

Article V   Transfer and Termination of Registration Rights   Section
5.1        Transfer of Registration Rights 15 Section 5.2        Termination of
Registration Rights 15 Article VI   Miscellaneous   Section
6.1        Amendments and Waivers 15 Section 6.2        Extension of Time,
Waiver, Etc. 15 Section 6.3        Assignment 16 Section 6.4        Counterparts
16 Section 6.5        Entire Agreement; No Third Party Beneficiary 16 Section
6.6        Governing Law; Jurisdiction 16 Section 6.7        Waiver of Jury
Trial 16 Section 6.8        Notices 17 Section 6.9        Severability 18
Section 6.10      Expenses 18 Section 6.11      Interpretation 19 Section
6.12      Purchasers 19

 



 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of June
26, 2020 (this “Agreement”), by and between MFA Financial, Inc., a Maryland
corporation (the “Company”), Omaha Equity Aggregator, L.P., a Delaware limited
partnership (the “Apollo Purchaser”), Athene USA Corporation, an Iowa
corporation (the “Athene USA Purchaser”), Athene Annuity & Life Assurance
Company, a Delaware corporation (the “Athene Annuity & Life Assurance
Purchaser”) and Athene Annuity and Life Company, an Iowa corporation (the
“Athene Annuity and Life Company Purchaser” and, together with the Athene
Annuity & Life Assurance Purchaser, the “Athene Purchasers” and, together with
the Apollo Purchaser, the “Purchasers,” and the Purchasers with any Permitted
Transferees (hereinafter defined), the “Investor Group”). Capitalized terms used
but not defined elsewhere herein are defined in Exhibit A. The Purchasers and
any other party that may become a party hereto pursuant to Section 5.1 are
referred to collectively as the “Investors” and individually each as an
“Investor”.

 

WHEREAS, the Company and the Purchasers are parties to the Investment Agreement,
dated as of June 15, 2020 (as it may be amended from time to time, the
“Investment Agreement”), pursuant to which the Company is selling to the
Purchasers, and the Purchasers are purchasing from the Company, (a) such number
of shares representing 4.9% of the Company’s outstanding common stock, par value
$0.01 per share (“Common Stock”) as of the Closing Date (as defined in the
Investment Agreement) or such number of shares of Common Stock as the Purchasers
acquire using $50 million, whichever is less, over a twelve (12) month period
(which may be extended pursuant to the terms of the Investment Agreement)
following the announcement of the transaction (the “New Shares”), and
(b) warrants to purchase 37,039,106 shares (subject to adjustment in accordance
with their terms) of Common Stock (the “Warrants”).

 

WHEREAS, as a condition to the obligations of the Company and the Purchasers
under the Investment Agreement, the Company and the Purchasers are entering into
this Agreement for the purpose of granting certain registration rights to the
Investors.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

Article I

Resale Shelf Registration

 

Section 1.1            Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall use its commercially
reasonable efforts to prepare, file and cause to be declared effective, no later
than ninety (90) calendar days following the date of this Agreement, a
registration statement covering the sale or distribution from time to time by
the Holders, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act, of all of the Registrable Securities on Form S-3 (except if the
Company is not eligible as of such ninetieth day after the date of this
Agreement to register for resale the Registrable Securities on Form S-3 or would
not be eligible to use such Form S-3 to resell all of the Registrable
Securities, then the Company shall use its commercially reasonable efforts to
prepare, file and cause to be declared effective, no later than ninety (90)
calendar days following the date of this Agreement, a registration statement on
another appropriate form which shall provide for the registration of such
Registrable Securities for resale by the Holders in accordance with any
reasonable method of distribution elected by the Holders) (any such registration
statement, the “Resale Shelf Registration Statement”), (it being agreed that the
Resale Shelf Registration Statement shall be an automatic shelf registration
statement that may become effective upon filing with the SEC pursuant to
Rule 462(e) if Rule 462(e) is then available to the Company).

 



1

 

 

Section 1.2            Effectiveness Period. Once declared effective, the
Company shall, subject to the other applicable provisions of this Agreement, use
its commercially reasonable efforts to cause the Resale Shelf Registration
Statement to be continuously effective and usable until such time as there are
no longer any Registrable Securities (the “Effectiveness Period”).

 

Section 1.3            Subsequent Shelf Registration Statement. If any Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to promptly cause such Shelf Registration
Statement to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf Registration Statement), and shall use its commercially reasonable
efforts to promptly amend such Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement or file an additional
registration statement (a “Subsequent Shelf Registration Statement”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by the Holders thereof
of all securities that are Registrable Securities as of the time of such filing.
If a Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act promptly after the filing
thereof (it being agreed that the Subsequent Shelf Registration Statement shall
be an automatic shelf registration statement that shall become effective upon
filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is then available to
the Company) and (b) keep such Subsequent Shelf Registration Statement
continuously effective and usable until the end of the Effectiveness Period. Any
such Subsequent Shelf Registration Statement shall be a registration statement
on Form S-3 to the extent that the Company is eligible to use such form.
Otherwise, such Subsequent Shelf Registration Statement shall be on another
appropriate form and shall provide for the registration of such Registrable
Securities for resale by the Holders in accordance with any reasonable method of
distribution elected by the Holders.

 

Section 1.4            Supplements and Amendments. The Company shall supplement
and amend any Shelf Registration Statement if required by the Securities Act or
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement.

 

Section 1.5            Subsequent Holder Notice. If a Person entitled to the
benefits of this Agreement becomes a Holder of Registrable Securities after a
Shelf Registration Statement becomes effective under the Securities Act, the
Company shall, promptly, following delivery of written notice to the Company of
such Person becoming a Holder and requesting for its name to be included as a
selling securityholder in the prospectus related to the Shelf Registration
Statement (a “Subsequent Holder Notice”):

 



2

 

 

(a)      if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided that the
Company shall not be required to file more than one post-effective amendment or
a supplement to the related prospectus for such period in any 45 day period.

 

(b)      if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become promptly effective under the Securities Act;
and

 

(c)      promptly notify such Holder after the effectiveness under the
Securities Act of any post-effective amendment filed pursuant to Section 1.5(a).

 

Section 1.6            Shelf Take-Downs.

 

(a)      Subject to any applicable restrictions on transfer in the Investment
Agreement or under applicable law, at any time that any Shelf Registration
Statement is effective, if a Holder delivers a notice to the Company stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall, subject to the other
applicable provisions of this Agreement, amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

 

(b)      Subject to any applicable restrictions on transfer in the Investment
Agreement or under applicable law, a Holder may, after any Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Shelf Take-Down Notice”) specifying that a Shelf Offering is
intended to be conducted through an Underwritten Offering (such Underwritten
Offering, an “Underwritten Shelf Take-Down”), which shall specify the number of
Registrable Securities intended to be included in such Underwritten Shelf
Take-Down; provided, however, that the Holders of Registrable Securities may
not, without the Company’s prior written consent, launch an Underwritten Shelf
Take-Down within the period commencing 20 days prior to and ending two (2) days
following the filing of the Company’s annual report on Form 10-K or quarterly
report on Form 10-Q for any fiscal year or quarter, as applicable. To the extent
an Underwritten Shelf Take-Down is a Marketed Underwritten Offering, the Company
shall deliver the Underwritten Shelf Take-Down Notice to the other Holders of
Registrable Securities that have been included on such Shelf Registration
Statement and permit such Holders to include their Registrable Securities
included on the Shelf Registration Statement in such Underwritten Shelf
Take-Down that is a Marketed Underwritten Offering if such Holder notifies the
Holder delivering the Underwritten Shelf Take-Down Notice and the Company within
three (3) Business Days after delivery of the Underwritten Shelf Take-Down
Notice to such Holder.

 



3

 

 

(c)      In the event of an Underwritten Shelf Take-Down, the Apollo Purchaser
or its Permitted Transferees (the “Apollo Investor Group”) (in the case of a
Marketed Underwritten Offering, in consultation with other Holders participating
in the Underwritten Shelf Take-Down) shall select the managing underwriter(s) to
administer the Underwritten Shelf Take-Down; provided that the choice of any
such managing underwriter(s) not listed on Schedule I shall be subject to the
consent of the Company, which consent may be withheld in the Company’s sole
discretion. The Company and the Holders of Registrable Securities participating
in an Underwritten Shelf Take-Down will enter into an underwriting agreement in
customary form with the managing underwriter or underwriters selected for such
offering.

 

(d)      The Company will not include in any Underwritten Shelf Take-Down
pursuant to this Section 1.6 any securities that are not Registrable Securities
without the prior written consent of the Holder(s) of a majority of the
Registrable Securities participating in such Underwritten Shelf Take-Down. In
the case of an Underwritten Shelf Take-Down that is a Marketed Underwritten
Offering, if the managing underwriter or underwriters advise the Company and the
Holders in writing that in its or their good faith opinion the number of
Registrable Securities (and, if permitted hereunder, other securities) requested
to be included in such offering exceeds the number of securities which can be
sold in such offering in light of market conditions or is such so as to
adversely affect the success of such offering, the Company will include in such
offering only such number of securities that can be sold without adversely
affecting the marketability of the offering, which securities will be so
included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Shelf Take-Down that is a Marketed Underwritten Offering, allocated
pro rata among such Holders on the basis of the percentage of the Registrable
Securities owned by such Holders, and (ii) second, any other securities of the
Company that have been requested to be so included.

 

Section 1.7            Piggyback Registration.

 

(a)      Except with respect to a Demand Registration (as defined below), the
procedures for which are addressed in Article II, if the Company proposes to
file a registration statement under the Securities Act with respect to an
offering of Common Stock or securities convertible into, or exchangeable or
exercisable for, Common Stock, whether or not for sale for its own account
(other than a registration statement (i) on Form S-4, Form S-8 or any successor
forms thereto or (ii) filed to effectuate an exchange offer or any employee
benefit or dividend reinvestment plan), in a manner that would permit
registration of the Registrable Securities for sale for cash to the public under
the Securities Act (a “General Common Stock Offering”), then the Company shall
give prompt written notice of such filing, which notice shall be given, no later
than five (5) Business Days prior to the filing date (the “Piggyback Notice”) to
the Holders of Registrable Securities. The Piggyback Notice shall offer such
Holders the opportunity to include (or cause to be included) in such
registration statement the number of shares of Registrable Securities as each
such Holder may request (each, a “Piggyback Registration Statement”). Subject to
Section 1.7(b), the Company shall include in each Piggyback Registration
Statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein (each, a “Piggyback Request”)
within three (3) Business Days after the date of the Piggyback Notice; provided,
that, if the Company receives an initial inquiry, offer or advice to consider a
General Common Stock Offering to be consummated in less than five (5) Business
Days following such initial inquiry, offer or advice, it shall as promptly as
possible, and in any event no later than two (2) Business Days prior to the
filing date, give a Piggyback Notice to the Holders of Registrable Securities,
and the Company shall include in each Piggyback Registration Statement any
Piggyback Request received no later than one (1) Business Day prior to the
filing date. In the case of a REIT equity offering or an overnight issuance, the
Company will provide a Piggyback Notice to the Holders within two (2) Business
Days of such filing, and shall include the Registrable Securities requested to
be included by the Holders in any Piggyback Requests the Company receives within
one (1) Business Day after the date of the Piggyback Notice. The Company shall
not be required to maintain the effectiveness of a Piggyback Registration
Statement beyond the earlier of (x) 120 days after the effective date thereof
and (y) consummation of the distribution by the Holders of the Registrable
Securities included in such registration statement. The Company may withdraw a
Piggyback Registration Statement at any time prior to any sales being made
pursuant to the Piggyback Registration Statement without incurring any liability
to the Holders.

 



4

 

 

(b)      If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.7 are to be sold in an
Underwritten Offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed Underwritten
Offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the Underwritten Offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such offering advise the Company in writing that in its or their good faith
opinion the number of securities exceeds the number of securities which can be
sold in such offering in light of market conditions or is such so as to
adversely affect the success of such offering, the Company will include in such
Underwritten Offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the securities
proposed to be sold by the Company for its own account and (ii) second, the
Registrable Securities of the Holders and any other persons with piggyback
registration rights who have the right to participate and that have requested to
participate in such offering, allocated pro rata among the selling shareholders
according to the total amount of securities entitled to be included therein
owned by each selling shareholder and its Affiliates (other than the Company) or
in such other proportions as shall mutually be agreed to by such selling
shareholders.

 

Article II

 

Demand Registration Rights

 

Section 2.1            Right to Demand Registrations. Subject to any applicable
restrictions on transfer in the Investment Agreement or under applicable law, a
Holder may, following the one year anniversary of the date of this Agreement
(but only if there is no Shelf Registration Statement then in effect covering
all of the Registrable Securities held by such Holder of the class of securities
sought to be registered), request, by providing written notice to the Company,
that the Company effect the registration under the Securities Act of all or part
of the Registrable Securities (a “Demand Registration”). Each request for a
Demand Registration (a “Demand Registration Request”) shall specify the number
of Registrable Securities intended to be offered and sold pursuant to the Demand
Registration and the intended method of distribution thereof, including whether
it is intended to be an Underwritten Offering. Promptly after receipt of a
Demand Registration Request, the Company shall, subject to Section 2.3, use
commercially reasonable efforts to register all Registrable Securities that have
been requested to be registered in the Demand Registration Request. Promptly
(but in no event later than five (5) Business Days) after receipt by the Company
of a Demand Registration Request, the Company shall give written notice of such
Demand Registration Request to all other Holders and shall include in such
Demand Registration all Registrable Securities with respect to which the Company
received written requests for inclusion therein within fifteen (15) Business
Days after the delivery of such notice to such Holder.

 



5

 

 

Section 2.2            Number of Demand Registrations. The Investor Group shall
be entitled to deliver up to three (3) Demand Registration Requests in the
aggregate for the registration of offers of the Registrable Securities held by
members of the Investor Group. At any time that any of the three (3) Demand
Registration Requests are desired to be made, whichever of the Athene Purchasers
and their Permitted Transferees (the “Athene Purchaser Group”) and the Apollo
Investor Group that holds the majority of the Common Shares of the Company (the
“Demand Registration Requestor”), in consultation with the Investor holding the
minority of the Common Shares of the Company (the “Piggyback Requestor”), shall
provide the Piggyback Requestor with (3) Business Days notice before submitting
the Demand Registration Request to the Company and the Piggyback Requestor will
be able to request inclusion of its Registrable Securities in any such Demand
Registration by providing the Demand Registration Requestor with a written
request for inclusion therein within three (1) Business Day after the date of
receiving notice of such Demand Registration. For the avoidance of doubt, all
such Demand Registration Requests shall be separate from the Shelf Registration
Statement, Shelf Offerings and Underwritten Shelf Take-Downs pursuant to
Article I).

 

Section 2.3            Underwritten Offerings Pursuant to Demand Registrations.
In the event of an Underwritten Offering pursuant to a Demand Registration, the
Apollo Investor Group (in consultation with other Holders participating in such
Underwritten Offering) shall select the managing underwriter(s) to administer
such Underwritten Offering; provided that the choice of any such managing
underwriter(s) not listed on Schedule I shall be subject to the consent of the
Company, which consent may be withheld in the Company’s sole discretion. If the
managing underwriter or underwriters advise the Company and the Holders in
writing that in its or their good faith opinion the number of Registrable
Securities (and, if permitted hereunder, other securities) requested to be
included in such offering exceeds the number of securities which can be sold in
such offering in light of market conditions or is such so as to adversely affect
the success of such offering, the Company will include in such offering only
such number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the Registrable Securities of the
Holders that have requested to participate in such Underwritten Offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities owned by such Holders, and (ii) second, any other
securities of the Company to be sold for its account.

 



6

 

 

Section 2.4            Withdrawal. A Holder may, by written notice to the
Company, withdraw its Registrable Securities from a Demand Registration at any
time prior to the effectiveness of the applicable registration statement. Upon
receipt of notices from all applicable Holders to such effect, the Company shall
cease all efforts to seek effectiveness of the applicable registration statement
with respect to any Registrable Securities.

 

Article III

 

Additional Provisions Regarding Registration Rights

 

Section 3.1            Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I or Article II, the
Company will:

 

(a)      prepare and promptly file with the SEC a registration statement with
respect to such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

 

(b)      prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in paragraph (a)
above and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement in
accordance with the Holders’ intended method of distribution set forth in such
registration statement for such period;

 

(c)      furnish to the Holders copies of the registration statement and the
prospectus included therein (including each preliminary prospectus) proposed to
be filed and provide such legal counsel a reasonable opportunity to review and
comment on such registration statement;

 

(d)      if requested by the managing underwriter or underwriters, if any, or
the Holder(s), promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Holder(s) may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this Section 3.1(d)
that are not, in the opinion of counsel for the Company, in compliance with
applicable law;

 

(e)      in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Holder(s) and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Holder(s) or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;

 



7

 

 

(f)       promptly notify the Holder(s) at any time when a prospectus relating
thereto is required to be delivered under the Securities Act or of the Company’s
discovery of the occurrence of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing, and, subject to
Section 3.2, at the request of the Holder(s), promptly prepare and furnish to
the Holder(s) a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
Holder(s) of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

 

(g)      register and qualify (or exempt from such registration or
qualification) the securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions within the United
States as shall be reasonably requested in writing by the Holder(s); provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business in any jurisdictions or file a
general consent to service of process in any such jurisdictions where it would
not otherwise be required to qualify but for this subsection;

 

(h)      in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement, a placement
agreement or equivalent agreement, in each case in accordance with the
applicable provisions of this Agreement;

 

(i)       in connection with an Underwritten Offering, the Company shall cause
its officers to use their commercially reasonable efforts to support the
marketing of the Registrable Securities covered by such offering, including but
not limited to management presentations (including “electronic road shows” in
the nature of management presentations) or investor calls to the extent
reasonably necessary to support the proposed sale of Registrable Securities
pursuant to such Underwritten Offering (it being understood that the Company and
its officers shall not be obligated to participate in any in-person road show
presentations);

 

(j)       furnish, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters, (i) an opinion dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, (ii) a “negative assurances letter”, dated such
date of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and (iii) “comfort” letters dated the date of
pricing of such offering and dated such date from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters;

 

(k)      list the Registrable Securities covered by such registration statement
with any securities exchange on which the Common Stock is then listed;

 



8

 

 

(l)        provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

 

(m)     in connection with a customary due diligence review, make available for
inspection by the Holder(s), any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Holder(s) or underwriter (collectively, the “Offering Persons”),
at the offices where normally kept or electronically, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information and participate in customary due diligence sessions in each case
reasonably requested by any such representative, underwriter, counsel or
accountant in connection with such registration statement and/or offering;
provided, however, that any information that is not generally publicly available
at the time of delivery of such information shall be kept confidential by such
Offering Persons unless (i) disclosure of such information is required by court
or administrative order or in connection with an audit or examination by, or a
blanket document request from, a regulatory or self-regulatory authority, bank
examiner or auditor, (ii) disclosure of such information, in the reasonable
judgment of the Offering Persons, is required by law or applicable legal process
(including in connection with the offer and sale of securities pursuant to the
rules and regulations of the SEC), (iii) such information is or becomes
generally available to the public other than as a result of a non-permitted
disclosure or failure to safeguard by such Offering Persons in violation of this
Agreement or (iv) such information (A) was known to such Offering Persons (prior
to its disclosure by the Company) from a source other than the Company when such
source, to the knowledge of the Offering Persons, was not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, (B) becomes available to the Offering Persons
from a source other than the Company when such source, to the knowledge of the
Offering Persons, is not bound by any contractual, legal or fiduciary obligation
of confidentiality to the Company with respect to such information or (C) was
developed independently by the Offering Persons or their respective
representatives without the use of, or reliance on, such information provided by
the Company. In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall be required to give the Company written notice of the proposed
disclosure prior to such disclosure (except in the case of (ii) above when a
proposed disclosure was or is to be made in connection with a registration
statement or prospectus under this Agreement and except in the case of
clause (i) above when a proposed disclosure is in connection with a routine
audit or examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor);

 

(n)      cooperate with the Holder(s) and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA, including
the use of commercially reasonable efforts to obtain FINRA’s pre-clearance or
pre-approval of the registration statement and applicable prospectus upon filing
with the SEC;

 

(o)      promptly notify the Holder(s) (i) when the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
registration statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or other federal or state governmental
authority for amendments or supplements to such registration statement or
related prospectus or to amend or to supplement such prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for such purpose, or (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose;

 



9

 

 

(p)      The Holders agree that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3.1(f), 3.1(o)(ii)
or 3.1(o)(iii), the Holders shall discontinue disposition of any Registrable
Securities covered by such registration statement or the related prospectus
until receipt of the copies of the supplemented or amended prospectus, which
supplement or amendment shall, subject to the other applicable provisions of
this Agreement, be prepared and furnished as soon as reasonably practicable, or
until the Holders are advised in writing by the Company that the use of the
applicable prospectus may be resumed, and have received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Holders shall use commercially
reasonable efforts to return to the Company all copies then in their possession,
of the prospectus covering such Registrable Securities at the time of receipt of
such request. As soon as practicable after the Company has determined that the
use of the applicable prospectus may be resumed, the Company will notify the
Holders thereof. In the event the Company invokes an Interruption Period
hereunder and in the sole discretion of the Company the need for the Company to
continue the Interruption Period ceases for any reason, the Company shall, as
soon as reasonably practicable, provide written notice to the Holders that such
Interruption Period is no longer applicable; and

 

(q)      shall take all other reasonable steps, at the written request of the
Holders, necessary to effect the registration and offer and sale of the
Registrable Securities as required hereby.

 

Section 3.2            Suspension. (a) The Company shall be entitled, by
providing written notice to the Holders, no more than three (3) times in any
twelve (12) month period for a period of time not to exceed ninety (90) days in
the aggregate, to postpone the filing or effectiveness of a registration
statement to sell Registrable Securities or to require the Holders of
Registrable Securities to suspend any offerings or sales of Registrable
Securities pursuant to a registration statement, if the Company delivers to the
Holders a certificate signed by an executive officer certifying that such
registration and offering would (i) require the Company to make an Adverse
Disclosure or (ii) materially interfere with any bona fide material financing,
acquisition, disposition or other similar transaction involving the Company or
any of its subsidiaries then under consideration. Such certificate shall contain
a statement of the reasons for such suspension and an approximation of the
anticipated length of such suspension, in accordance with the specifications set
forth in this Section 3.2. The Purchasers shall keep the information contained
in such certificate confidential subject to the same terms set forth in
Section 3.1(m). If the Company postpones registration of Registrable Securities
in response to a Underwritten Shelf Take-Down Notice or a Demand Registration
Request or requires the Holders to suspend any Underwritten Offering, the
Purchasers shall be entitled to withdraw such Underwritten Shelf Take-Down
Notice or a Demand Registration Request, as applicable, and if they do so, such
request shall not be treated for any purpose as the delivery of an Underwritten
Shelf Take-Down Notice pursuant to Section 1.6 or a Demand Registration Request
pursuant to Section 2.1.

 



10

 

 

Section 3.3            Expenses of Registration. All Registration Expenses
incurred in connection with any registration pursuant to Article I or Article II
shall be borne by the Company. All Selling Expenses in connection with the sale
of Registrable Securities by the Holders of the Registrable Securities shall be
borne, pro rata, by such Holders included in such registration.

 

Section 3.4           Cooperation by Holders. The Holder or Holders of
Registrable Securities included in any registration shall, and the Purchasers
shall cause such Holder or Holders to, furnish to the Company the number of
shares of Common Stock (or any securities convertible, exchangeable or
exercisable for Common Stock within 60 days of any such filing) owned by such
Holder or Holders, the number of such Registrable Securities proposed to be
sold, the name and address of such Holder or Holders proposing to sell, and the
distribution proposed by such Holder or Holders as shall be required in
connection with any registration, qualification or compliance referred to in
this Agreement.

 

Section 3.5            Rule 144 Reporting. With a view to making available the
benefits of Rule 144 to the Holders, the Company agrees that, for so long as a
Holder owns Registrable Securities, the Company will use its commercially
reasonable efforts to:

 

(a)      make and keep public information available, as those terms are
understood and defined in Rule 144, at all times after the date of this
Agreement; and

 

(b)      so long as a Holder owns any restricted securities, furnish to the
Holder upon request given in accordance with Section 6.8 (i) a written statement
by the Company as to its compliance with the reporting requirements of the
Exchange Act; (ii) a copy of the most recent periodic report of the Company and
any other such reports and documents filed by the Company that may be requested
by the Holder; and (iii) any other such information or documentation as may be
requested by a Holder pursuant to an SEC rule or regulation that permits the
sale of securities without registration or pursuant to Form S-3, whichever is
applicable.

 

Section 3.6            Holdback Agreement. If the Company shall file a
registration statement (other than in connection with the registration of
securities issuable pursuant to an employee stock option, stock purchase or
similar plan or pursuant to a merger, exchange offer or a transaction of the
type specified in Rule 145(a) under the Securities Act) with respect to an
underwritten public offering of Common Stock or securities convertible into, or
exchangeable or exercisable for, such securities or otherwise informs the
Purchasers that it intends to conduct such an offering utilizing an effective
registration statement or pursuant to an underwritten Rule 144A and/or
Regulation S offering and provides the Purchasers and each Holder the
opportunity to participate in such offering in accordance with and to the extent
required by Section 1.7, each Holder participating in such offering shall, if
requested by the managing underwriter or underwriters, enter into a customary
“lock-up” agreement relating to the sale, offering or distribution of
Registrable Securities, in the form reasonably requested by the managing
underwriter or underwriters, covering the period commencing on the date of the
prospectus pursuant to which such offering may be made and continuing until up
to 45 days from the date of such prospectus; provided that nothing herein will
prevent (i) any Holder from making a transfer to an Affiliate, (ii) any pledge
of Registrable Securities by a Holder in connection with a permitted loan or
(iii) or any foreclosure in connection with a permitted loan or transfer in lieu
of a foreclosure thereunder, in each case that is otherwise in compliance with
applicable securities laws; and, provided, further, that all then current
officers, directors of the Company and shareholders of the Company holding two
percent or more of the outstanding voting securities that are publicly
registered are subject to a similar “lock-up” agreement and any exceptions
applicable to such officers, directors and shareholders shall apply to such
Holder

 



11

 

 

Article IV

 

Indemnification

 

Section 4.1            Indemnification by Company. To the extent permitted by
applicable law, the Company will, with respect to any Registrable Securities
covered by a registration statement or prospectus, or as to which registration,
qualification or compliance under applicable “blue sky” laws has been effected
pursuant to this Agreement, indemnify and hold harmless each Holder, each
Holder’s current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents, employees and Affiliates, and each
Person controlling such Holder within the meaning of Section 15 of the
Securities Act and such Holder’s current and former officers, directors,
partners, members, managers, shareholders, accountants, attorneys, agents,
employees and Affiliates, and each underwriter thereof, if any, and each Person
who controls any such underwriter within the meaning of Section 15 of the
Securities Act (collectively, the “Company Indemnified Parties”), from and
against any and all expenses, claims, losses, damages, costs (including costs of
preparation, reasonable attorney’s fees and expenses and any legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or proceeding), judgments, fines, penalties, charges, amounts paid
in settlement and other liabilities, joint or several, (or actions or
proceedings, whether commenced or threatened, in respect thereof) (collectively,
“Losses”) to the extent arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, preliminary prospectus, offering circular, “issuer free
writing prospectus” (as such term is defined in Rule 433 under the Securities
Act) or other document, in each case related to such registration statement, or
any amendment or supplement thereto, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rules or
regulations thereunder applicable to the Company and (without limiting the
preceding portions of this Section 4.1), the Company will reimburse each of the
Company Indemnified Parties for any reasonable and documented out-of-pocket
legal expenses and any other reasonable and documented out-of-pocket expenses
actually incurred in connection with investigating, defending or, subject to the
last sentence of this Section 4.1, settling any such Losses or action, as such
expenses are incurred; provided that the Company’s indemnification obligations
shall not apply to amounts paid in settlement of any Losses or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case for any such Losses or action to the extent
that it arises out of or is based upon a violation or alleged violation of any
state or federal law (including any claim arising out of or based on any untrue
statement or alleged untrue statement or omission or alleged omission in the
registration statement or prospectus) which occurs in reliance upon and in
conformity with written information regarding such Holder furnished to the
Company by such Holder or its authorized representatives expressly for use in
connection with such registration by or on behalf of any Holder; it being
understood and agreed that the only such information furnished by any Holder
consists of the information described as such in Section 4.2 below.

 



12

 

 

Section 4.2            Indemnification by Holders. To the extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 4.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder or its authorized
representatives and stated to be specifically for use therein; it being
understood and agreed that the only such information furnished by any Holder
consists of the number of shares of Common Stock (or any securities convertible,
exchangeable or exercisable for Common Stock within 60 days of any such filing)
owned by such Holder, the number of Registrable Securities proposed to be sold
by such Holder, the name and address of such Holder proposing to sell, and the
distribution proposed by such Holder; provided, however, that in no event shall
any indemnity under this Section 4.2 payable by the Purchasers and any Holder
exceed an amount equal to the net proceeds received by such Holder in respect of
the sale of the Registrable Securities giving rise to such indemnification
obligation. The indemnity agreement contained in this Section 4.2 shall not
apply to amounts paid in settlement of any Losses or action if such settlement
is effected without the prior written consent of the applicable Holder (which
consent shall not be unreasonably withheld or delayed).

 



13

 

 

Section 4.3            Notification. If any Person shall be entitled to
indemnification under this Article IV (each, an “Indemnified Party”), such
Indemnified Party shall give prompt notice to the party required to provide
indemnification (each, an “Indemnifying Party”) of any claim or of the
commencement of any proceeding as to which indemnity is sought. The Indemnifying
Party shall have the right, exercisable by promptly giving written notice to the
Indemnified Party after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend, contest, litigate and settle the matter in question in accordance
with this paragraph) be liable to such Indemnified Party hereunder for any legal
expenses and other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
litigation, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the use of counsel chosen by the Indemnifying
Party to represent the Indemnified Party would present such counsel with a
conflict of interest; (ii) such action includes both the Indemnified Party and
the Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it and/or other Indemnified
Parties that are different from or additional to those available to the
Indemnifying Party; (iii) the Indemnifying Party shall have failed within a
reasonable period of time to employ counsel reasonably satisfactory to the
Indemnified Party and assume such defense and the Indemnified Party is or would
reasonably be expected to be materially prejudiced by such delay or (iv) the
Indemnifying Party agrees to pay such fees and expenses. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this Article IV only to the extent
that the failure to give such notice is materially prejudicial or harmful to
such Indemnifying Party’s ability to defend such action. No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which (A) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnified Party of a release
from all liability in respect to such claim or litigation and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Party. The indemnity agreements
contained in this Article IV shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article IV shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel (in addition to
appropriate local counsel) for all parties indemnified by such Indemnifying
Party with respect to such claim, unless in the reasonable judgment of any
Indemnified Party a conflict of interest may exist between such Indemnified
Party and any other Indemnified Parties with respect to such claim.

 



14

 

 

Section 4.4            Contribution. If the indemnification provided for in this
Article IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article IV, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party, on the one hand, or such Indemnified Party, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission. The Company and the
Holders agree that it would not be just and equitable if contribution pursuant
to this Section 4.4 was determined solely upon pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding sentence of this
Section 4.4. Notwithstanding the provisions of this Section 4.4, an Indemnifying
Party that is a Holder shall not be required to contribute to any amount in
excess of the amount by which the net proceeds to the Indemnifying Party from
the sale of the Registrable Securities sold in a transaction that resulted in
Losses in respect of which contribution is sought in such proceeding pursuant to
this Section 4.4 exceed the amount of any damages such Indemnifying Party has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission (including as a result of any
indemnification obligation hereunder). No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

Article V

 

Transfer and Termination of Registration Rights

 

Section 5.1            Transfer of Registration Rights. Any rights to cause the
Company to register securities granted to a Holder under this Agreement may be
transferred or assigned to any Investor in connection with (a) a transfer of New
Shares, Warrants or Common Stock, as applicable, to such Person or (b) a pledge
by such Holder of its rights and an assignment by such Holder of its rights in
connection with a foreclosure under a pledge of Registrable Securities, in each
case, pursuant to a permitted loan; provided, however, in the case of each of
clauses (a) and (b), that (i) prior written notice of such assignment of rights
is given to the Company and (ii) such Investor agrees in writing to be bound by,
and subject to, this Agreement as a “Holder” pursuant to a written instrument in
form and substance reasonably acceptable to the Company.

 

Section 5.2            Termination of Registration Rights. The rights of any
particular Holder to cause the Company to register securities under Article I or
Article II shall terminate with respect to such Holder upon the date upon which
such Holder can sell all of its Registrable Securities under Rule 144 without
volume limits.

 

Article VI

 

Miscellaneous

 

Section 6.1            Amendments and Waivers. Any provision of this Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and is signed by the Company and the Holder(s) with respect to which such
amendment or waiver is applicable.

 



15

 

 

Section 6.2            Extension of Time, Waiver, Etc. The parties hereto may,
subject to applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party; provided that
the Purchasers may execute such waivers on behalf of any Investor.

 

Section 6.3            Assignment. Except as provided in Section 5.1, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, in whole or in part, by operation of law or otherwise, by any of
the parties hereto without the prior written consent of the other party hereto;
provided, however, that the Purchaser may provide any such consent on behalf of
the Investors.

 

Section 6.4            Counterparts. This Agreement may be executed in one or
more counterparts (including by facsimile or electronic mail), each of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto.

 

Section 6.5            Entire Agreement; No Third Party Beneficiary. This
Agreement, including the Transaction Documents (as defined in the Investment
Agreement), constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, among the parties and
their Affiliates, or any of them, with respect to the subject matter hereof and
thereof. No provision of this Agreement shall confer upon any Person other than
the parties hereto and their permitted assigns any rights or remedies hereunder.

 

Section 6.6            Governing Law; Jurisdiction.

 

(a)      This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.

 

(b)          Each Party irrevocably submits to the non-exclusive jurisdiction of
the United States District Court for the Southern District of New York or any
court of the State of New York located in such district any suit, action or
other proceeding arising out of or relating to this Agreement, and hereby
irrevocably agrees that all claims in respect of such suit, action or proceeding
may be heard and determined in such court. Each Party hereby irrevocably waives,
to the fullest extent that it may effectively do so, the defense of an
inconvenient forum to the maintenance of such suit, action or other proceeding.
The Parties further agree, to the extent permitted by law, that final and
unappealable judgment against any of them in any suit, action or other
proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.

 



16

 

 

 

Section 6.7            Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

Section 6.8            Notices. All notices, requests and other communications
to any party hereunder shall be in writing and shall be deemed given if
delivered personally, emailed (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:

 

(a)     If to the Company, to it at:

 

MFA Financial, Inc.
350 Park Avenue, 20th Floor
New York, New York, 10022
Attn: General Counsel
Phone: 212-207-6454
E-mail: Hschwartz@mfafinancial.com

legal@mfafinancial.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West,
New York, New York 10001
Attn: David J. Goldschmidt

  Thomas Greenberg

Phone: (212) 735-3574

Fax: (917) 777-3574
E-mail: David@Goldschmidt@skadden.com

Thomas.Greenberg@skadden.com       

 

(b)     If to the Apollo Purchaser at:

 

Omaha Equity Aggregator, L.P.
c/o Apollo Global Management, Inc.
9 West 57th Street
New York, NY 10019
Attn: Joe Glatt
Phone: 212-822-0456
E-mail: jglatt@apollo.com

ProjectOmahaNotices@apollo.com

 

17

 

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019

Attn: Adam Weinstein

  Dan Serota

Phone: (212) 839-5371
Fax: (212) 839-5599

E-mail: AWeinstein@sidley.com

DSerota@sidley.com

 

(c)    If to the Athene Purchasers at:

 

Athene Annuity & Life Assurance Company

c/o Apollo Insurance Solutions Group LP

2121 Rosecrans Avenue

Suite 5300

El Segundo, California 90245

Attn:  Matt O’Mara

Phone:   310-698-4414  

Email:  ISG-fundnotices@apollo.com;

Momara@apollo.com

 

and

 

Athene Annuity and Life Company

c/o Apollo Insurance Solutions Group LP

2121 Rosecrans Avenue

Suite 5300

El Segundo, California 90245

Attn:  Matt O’Mara

Phone:   310-698-4414  

Email:  ISG-fundnotices@apollo.com;

Momara@apollo.com

 



18

 

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019

Attn: Adam Weinstein

  Dan Serota

Phone: (212) 839-5371
Fax: (212) 839-5599

E-mail: AWeinstein@sidley.com

DSerota@sidley.com

 

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

 

Section 6.9            Severability. If any term, condition or other provision
of this Agreement is determined by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, provisions and conditions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term, condition or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law.

 

Section 6.10          Expenses. Except as provided in Section 3.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

Section 6.11           Interpretation. The rules of interpretation set forth in
Section 7.12 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.

 

Section 6.12           Purchasers.

 

(a)      Each Holder hereby consents, for so long as any Purchaser holds any
Registrable Securities, to (i) the appointment of the Purchasers, acting
together, as the attorneys-in-fact for and on behalf of such Holder and (ii) the
taking by the Purchaser, acting together, of any and all actions and the making
of any decisions required or permitted by, or with respect to, this Agreement
and the transactions contemplated hereby, including (A) the exercise of the
power to agree to execute any consents under this Agreement and all other
documents contemplated hereby and (B) to take all actions necessary in the
judgment of the Purchasers for the accomplishment of the foregoing and all of
the other terms, conditions and limitations of this Agreement and the
transactions contemplated hereby.

 

(b)      Each Holder shall be bound by the actions taken by the Purchasers
exercising the rights granted to them by this Agreement or the other documents
contemplated by this Agreement, and the Company shall be entitled to rely on any
such action or decision of the Purchasers.

 

[Signature pages follow]

 

19

 



 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

    MFA FINANCIAL, INC.         By: /s/ Harold E. Schwartz     Name: Harold E.
Schwartz     Title: Senior Vice President, General Counsel and Secretary

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  OMAHA EQUITY AGGREGATOR, L.P.       By: AP Omaha Advisors, LLC, its general
partner       By: Apollo Hybrid Value Advisors, L.P., its sole member       By:
Apollo Hybrid Value Capital Management, LLC, its general partner         By: /s/
Jospeh D. Glatt     Name: Joseph D. Glatt     Title: Vice President

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  ATHENE USA CORPORATION       By: Apollo Insurance Solutions Group LP, its
investment adviser       By:  AISG GP Ltd., its General Partner

 

  By: /s/ Matthew S. O’Mara     Name: Matthew S. O’Mara     Title: Authorized
Signatory

 

  ATHENE ANNUITY & LIFE ASSURANCE COMPANY       By: Apollo Insurance Solutions
Group LP, its investment adviser       By:  AISG GP Ltd., its General Partner

 

  By: /s/ Matthew S. O’Mara     Name: Matthew S. O’Mara     Title: Authorized
Signatory

 

  ATHENE ANNUITY AND LIFE COMPANY       By: Apollo Insurance Solutions Group LP,
its investment adviser       By:  AISG GP Ltd., its General Partner

 

  By: /s/ Matthew S. O’Mara     Name: Matthew S. O’Mara     Title: Authorized
Signatory

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

EXHIBIT A

 

DEFINED TERMS

 

1.            The following capitalized terms have the meanings indicated:

 

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

 

“Affiliates” shall have the meaning given to such term in the Investment
Agreement.

 

“Business Day” shall have the meaning given to such term in the Investment
Agreement.

 

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

 

“Holder” means any Investor holding Registrable Securities.

 

“Marketed Underwritten Offering” means any Underwritten Offering that includes a
customary “electronic road show” or other marketing efforts by the Company and
the underwriters, which for the avoidance of doubt, shall not include block
trades (it being understood that nothing in this Agreement shall require the
Company to participate in any in-person road show).

 

“Permitted Transferee” with respect to the Apollo Purchaser or the Athene
Purchasers means any Person who becomes a Holder or is otherwise entitled to
registration rights hereunder as a result of a transfer by the Apollo Purchaser
or the Athene Purchasers or their respective Affiliates, as applicable, in each
case in accordance with Section 5.1 hereof, the Investment Agreement and
applicable law.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.

 



A-1

 

 

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

 

“Registrable Securities” means, as of any date of determination, any shares of
Common Stock hereafter held by any Purchaser Party (as such term is defined in
the Investment Agreement), including any Common Stock issuable upon the exercise
of any Warrants, and any other securities issued or issuable with respect to any
such shares of Common Stock by way of share split, share dividend, distribution,
recapitalization, merger, exchange, replacement, reorganization, conversion or
similar event. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) such securities are
sold or otherwise transferred pursuant to an effective registration statement
under the Securities Act, (ii) such securities shall have ceased to be
outstanding, (iii) such securities have been transferred in a transaction in
which the Holder’s rights under this Agreement are not assigned in accordance
with the terms of this Agreement to the transferee of the securities, (iv) such
securities may be sold under Rule 144 without restriction on the number of
shares to be sold or manner of sale, or (v) as to any Registrable Securities of
a Holder, at any time such Holder and its Affiliates own less than 1% of the
outstanding shares of Common Stock (assuming all Warrants of such Holder and its
Affiliates have been exercised).

 

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I or Article II including all registration,
qualification, listing and filing fees, printing expenses, escrow fees, and fees
and disbursements of counsel for the Company, fees and disbursements of the
Company’s independent public accountants, fees and disbursements of the transfer
agent, blue sky fees and expenses; and (b) reasonable, documented out-of-pocket
fees and expenses of one outside legal counsel for all Holders retained in
connection with any registration contemplated hereby in an amount not to exceed
$75,000.

 

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

 

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders and
the fees and expenses of any auditor of any Holders or any counsel to any
Holders (other than such fees and expenses included in Registration Expenses).

 

“Shelf Registration Statement” means the Resale Shelf Registration Statement, a
Subsequent Shelf Registration Statement or any other shelf registration
statement pursuant to which any Registrable Securities are registered, as
applicable.

 



A-2

 

 

“Underwritten Offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public.

 

2.            The following terms are defined in the Sections of the Agreement
indicated:

 

INDEX OF TERMS

 

Term Section Actions Section 6.6(b) Agreement Preamble Apollo Investor Group
Section 1.6(c) Apollo Purchaser Preamble Athene Annuity & Life Assurance
Purchaser Preamble Athene Annuity and Life Company Purchaser Preamble Athene
Investor Group Section 2.2 Athene Purchasers Preamble Company Preamble Company
Indemnified Parties Section 4.1 Demand Registration Section 2.1 Demand
Registration Requestor Section 2.2 Demand Registration Request Section 2.1
Demand Registration Statement Section 2.1 Effectiveness Period Section 1.2
Holder Indemnified Parties Section 4.2 Indemnified Party Section 4.3
Indemnifying Party Section 4.3 Interruption Period Section 3.1(o) Investment
Agreement Recital Investor Preamble Investors Preamble Investor Group Preamble
Losses Section 4.1 New Shares Preamble Offering Persons Section 3.1(m) Piggyback
Notice Section 1.7(a) Piggyback Registration Statement Section 1.7(a) Piggyback
Requestor Section 2.2 Piggyback Request Section 1.7(a) Purchaser Preamble Resale
Shelf Registration Statement Section 1.1 Shelf Offering Section 1.6(a)
Subsequent Holder Notice Section 1.5 Subsequent Shelf Registration Statement
Section 1.3 Underwritten Shelf Take-Down Section 1.6(b) Underwritten Shelf
Take-Down Notice Section 1.6(b) Warrants Recital

 



A-3

 

 

Schedule I

 

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

Goldman Sachs & Co. LLC

Morgan Stanley & Co. LLC

Wells Fargo Securities, LLC

 



A-1

 